MEMORANDUM **
Edison R. Walker appeals from the district court’s order denying his motion under Federal Rule of Civil Procedure 60(b)(1) for relief from the judgment. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Franchise Holding II, LLC. v. Huntington *336Rests. Group, Inc., 375 F.3d 922, 927 n. 4 (9th Cir.2004), and we affirm.
The district court did not abuse its discretion by denying Walker’s motion because it was filed three-and-a-half months after judgment was entered and Walker presented no justifiable reason for the delay. See id. at 927 (discussing factors relevant to whether neglect was excusable under Rule 60(b)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.